Per curiam.
The granting of Cross’ petition for habeas corpus was reversed by this court in Jarvis v. Cross, 244 Ga. 61 (257 SE2d 510) (1979). Cross’ motion in this court to stay the remittitur was denied. Subsequently, the trial court granted a motion by Cross to stay the execution of the warrant for his arrest. A trial court has no authority to *785stay an arrest warrant in such a case.
Argued November 20,1979
Decided November 27, 1979.
M. Randall Peek, District Attorney, Alton G. Hartley, C. David Wood, Assistant District Attorneys, for appellant.
Theodore S. Worozhyt, for appellee.

Judgment reversed.


Nichols, C. J., Undercofler, P. J., Jordan, Hill, Bowles and Marshall, JJ., and Judge Charles L. Weltner, concur.